COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Joshua Jermaine Nelson

Appellate case number:      01-19-00325-CR

Trial court case number:    15-DCR-068407

Trial court:                458th District Court of Fort Bend County

       Appellant, Joshua Jermaine Nelson, has filed a notice of appeal of the trial court’s
order denying his pretrial application for a writ of habeas corpus. The clerk’s record was
filed on May 3, 2019. On May 29, 2019, the court reporter responsible for preparing a
reporter’s record on appeal notified the Clerk of this Court that there is not a reporter’s
record in this proceeding.
       The Court will consider briefing in this appeal. See TEX. R. APP. P. 31.1(b); see also
TEX. R. APP. P. 37.3(c). Appellant’s brief will be due within 20 days from the date of this
order. See TEX. R. APP. P. 31.1(b), 38.6(a). The State’s brief, if any, will be due no later
than 20 days from the date that appellant’s brief is filed. TEX. R. APP. P. 31.1(b), 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: __June 4, 2019____________________